DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first hydrogel".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fima et al (U.S. Patent Publication No. 2020/0070245).
	In the case of claims 1 and 11, Fima teaches a method for forming a composite pattern in the form of a composite component (Abstract and Page 1 Paragraph 0001). The method of Fima comprised receiving information corresponding to a first pattern by receiving information representing a pattern for a colored resin layer; receiving information corresponding to a second pattern by receiving information representing a pattern for a metallic layer; using an extruder/ink jet printing system to print a first semi-liquid material/colored resin inkjet ink in the first pattern; and using the extruder/ink jet printing system to print a second semi-liquid material in the second pattern wherein the colored resin pattern and the metallic pattern combined to form a composite having a third pattern/composite component. Furthermore, Fima teaches that the method was performed on a control system/computer aided manufacturing module comprising a processor and a non-transitory computer readable medium storing instructions for the taught method. (Page 1 Paragraph 0006 and Page 11 Claim 1)
	As for claims 6 and 16, Fima teaches having dried the first semi-liquid material/resin ink before printing the metallic ink (Page 11 Claims 1 and 4).
	As for claims 7, 8, 17 and 18, Fima teaches that first/resin pattern and second/metallic pattern were graded patterns having changing colors and/or materials which completed each other to form a composite part wherein the patterns had layered geometries (Page 4 Paragraphs 0031-0033 and Page 8 Paragraph 0071).
	As for claims 9 and 19, Fima teaches that the first semi-liquid material/resin ink and second semi-liquid material/metallic ink had first and second viscosities, respectively and that they were different from each other (Page 5 Paragraph 0038 and Page 6 Paragraph 0044).
	As for claims 10 and 20, Fima teaches having generated a model of the composite component based on the information corresponding to the first and second patterns/2D layers for each ink material, generating geometrical and material information based on the model, translating the geometrical and material information into machine parameters and then performing the operations of forming the first and second patterns (Page 8 Paragraphs 0073 and 0077).







Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (U.S. Patent Publication No. 2017/0151733).
	In the case of claim 1, Lewis teaches a method for fabricating a hydrogel composite wherein information corresponding to a first patter/layer of hydrogel filament and a second pattern/layer of hydrogel filament was received and an extruder was controlled to extrude a first semi-liquid material/hydrogel filament and a second semi-liquid/hydrogel filament in the first and second patterns to form a composite having a third pattern (Abstract and Page 5 Paragraphs 0057 and 0058). Lewis further teaches that the material for the first layer/pattern and the second layer/pattern were either the same or different (Page 6 Paragraph 0065).
	As for claims 2 and 3, Lewis teaches that the first pattern/layer and the second pattern/layer contacted at each other at an interfacial region (Page 5 Paragraph 0060) and since the first and second layers were formed of the same material the interfacial region would have been a diffusion area without a transitional interface.
	As for claims 4 and 5, Lewis teaches that the diffusion of the layers/patterns further comprised drying/deswelling of the composite at elevated water temperatures (Page 8 Paragraphs 0091 and 0092).
	As for claims 7 and 8, Lewis teaches that the first pattern, second pattern and third pattern had the same geometry in that they were all layers of spaced apart filaments (Page 2 Paragraphs 0030 and Figure 2a) and since each layer comprised spaced apart filaments the first and second patterns would have been graded.
	As for claim 9, Lewis teaches that the material for the first pattern/layer was different from the material for the second pattern/layer (Page 6 Paragraph 0065) and therefore the first semi-liquid material/hydrogel material would have been different from the second semi-liquid material/hydrogel material.
	As for claim 10, Lewis teaches having generated a model of the composite which was used to generate the geometrical and material information for each of the first pattern/layer and second pattern/layer of the composite in order to operate the extruder using the machine parameters of the geometrical and material information (Page 5 Paragraphs 0058 and 0061 and Page 8 Paragraph 0096).
	As for claim 21, as was discussed previously the first and second semi-liquid materials of Lewis were hydrogels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al in view of Fima et al.
	In the case of claim 11, as was discussed previously in the rejection of claim 1, Fima teaches the process for forming a composite pattern by print extruding first and second semi-liquid material to form respective first and second patterns.
	However, Fima does not teach that the taught process was on a non-transitory computer-readable medium which was part of a control system further comprising at least one processor. Fima does teach that the process was conducted using a 3D printer (Page 5 Paragraph 0058).
	Lewis teaches a process for forming a composite pattern/component using a 3D printer wherein the process was controlled using a module/control system comprising at least one processor and a non-transitory computer-readable medium storing instructions for the taught process (Abstract and Page 1 Paragraph 0006).
	Based on the teachings of Lewis, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have stored instructions for the process of Fima on a non-transitory computer-readable medium which was a part of a control system further comprising at least one processor because it was known in the art to control a 3D printing process using this type of control system.
	As for claims 12-15, 17-20 and 22, they are rejected for the same reasons discussed previously in the rejection of claims 2-5, 7-10 and 21, respectively.

Conclusion
	Claims 1 through 22 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712